2018 IL App (1st) 172883

                                                                            FIRST DISTRICT
                                                                            FOURTH DIVISION
                                                                            September 13, 2018



1-17-2883
In re ESTATE OF ALMA M. ZIVIN, Deceased                                    )
                                                                           )   Appeal from
(Hebrew University of Jerusalem,                                           )   the Circuit Court
                                                                           )   of Cook County
        Claimant-Appellant,                                                )
                                                                           )   13-P-06979
                v.                                                         )
                                                                           )   Honorable
Norman Zivin and Sander Allen, Co-Executors of the Estate of Alma          )   Susan Coleman,
M. Zivin, Deceased, and Co-Trustees of the Alma M. Zivin Trust,            )   Associate Judge
dated May 20, 2004,                                                        )   Presiding
                                                                           )
        Respondents-Appellees).                                            )

       PRESIDING JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Justices Ellis and Burke concurred in the judgment and opinion.

                                            OPINION


¶1     The issue in this probate action is whether the “Mutual Last Will and Testament” 


executed by decedent Alma M. Zivin and her husband in 1983 was a joint and mutual will such


that its dispositions, including a considerable bequest to claimant Hebrew University of


Jerusalem, became irrevocable upon the husband’s death in 1984. Alma executed a will in 2004 


that did not include a bequest to the school. After her death and the admission of her 2004 will to


probate, Hebrew University of Jerusalem filed a claim against her estate, contending she


breached a contract with her husband by not providing for the school. On cross-motions for


summary judgment, the trial court found that the prior will lacked any language indicating Alma


and her husband, Israel, intended it to be an irrevocable contract and also lacked the usual

1-17-2883


characteristics of a joint and mutual will. On appeal from an order granting summary judgment

to the estate, the school contends that the 1983 will contains five common characteristics of a

joint and mutual will and that their presence allowed the trial court to find the will was a binding

agreement. The estate responds that this is a misstatement of Illinois law.

¶2     When parties file cross-motions for summary judgment, they agree that only a question of

law is involved and invite the court to decide the issues based on the record. Pielet v. Pielet,

2012 IL 112064, ¶ 28, 978 N.E.2d 1000. Appellate review of an order granting summary

judgment is de novo. Pielet, 2012 IL 112064, ¶ 30. We begin our review with a summary of the

relevant facts and the procedural history of the case.

¶3     Alma and Israel’s jointly-executed will is titled “MUTUAL LAST WILL AND

TESTAMENT OF DR. ISRAEL ZIVIN AND ALMA M. ZIVIN.” It begins with the statement,

“we *** do hereby make, publish and declare this to be our Mutual Last Will and Testament,

hereby revoking any and all Wills and Codicils by us at any time heretofore made.” In the

“FIRST” paragraph, the couple directs that all just debts, funeral expenses and administration

costs “be fully paid out of the principal of our estates.”

¶4     Israel states in the “SECOND” paragraph: “I *** hereby give, devise and bequeath all of

my property whether same may be real, personal or mixed, and wheresoever situated or which I

may own or have any interest in at the time of my death, including any lapsed legacies, to my

beloved wife, [Alma], for her sole and exclusive use and benefits forever, in the event that I may

predecease her.” The “THIRD” paragraph is identical to the “SECOND” paragraph, other than

switching the names Israel and Alma and the corresponding pronouns. However, if Israel

predeceases Alma, she holds back her jewelry and bequeaths it to family members, and it

appears she prefers her family members over Israel’s. Alma leaves her “Diamond bracelet and


                                                 -2­
1-17-2883


flower shaped diamond pin” to “MARTHA YANOFSKY (Sister), of Chestnut Hill,

Massachusetts.” Alma leaves her “Diamond ring (Approximately 9-1/2 carats)” to “LYNN

ZIVIN (Niece), of Chappaqua, New York,” and we deduce from the last name that Lynn is

Israel’s niece. Alma leaves her “Gold watch with diamonds on a background of two gold-plated

silver dollars” to “NORMA KATZ (Niece) of Denver, Colorado,” but the record does not

disclose whether this niece is one of Israel or Alma’s relatives. Alma then says the “Remainder

of my jewelry” is “[t]o be divided between my brother, SANDER ALLEN, and my sister,

MARTHA YANOFSKY.”

¶5     The “FOURTH” paragraph empowers and directs the co-executors to liquidate “all of our

property, regardless whether real, personal or mixed, as soon after the death of the survivor of us,

as they may deem practicable.” This is followed by:

             “FIFTH: That in the event that we shall both perish in a common disaster, or

       following the death of the survivor of us, we give, devise and bequeath the rest, residue

       and remainder of our estate after payments directed under the above provisions,

       excluding any property over which we have power of appointment, which [power] we

       decline to exercise, shall be distributed as follows:

             A. 20% thereof to NEAL JAY YANOFSKY of Chestnut Hill, Massachusetts;

             B. 10% thereof to DR. SIMON ZIVIN of Lincolnwood, Illinois;

             C. 10% thereof to SANDER ALLEN of 990 Lake Shore Drive, Chicago, Illinois;

             D. 10% thereof to THE ARK located at 2341 West Devon Avenue, Chicago, Illinois;

             E. All of our furniture, furnishings and household effects to SANDER ALLEN and

       MARTHA YANOFSKY in such shares as they may mutually determine between them;

             F. Any remaining property not otherwise effectively disposed of shall be distributed


                                                -3­
1-17-2883


       to THE FIRST NATIONAL BANK, as Trustee (hereinafter called ‘Trustee’), to be held

       as a charitable trust for and on behalf of THE HEBREW UNIVERSITY OF

       JERUSALEM, New York, New York, only, upon the terms and conditions as hereinafter

       provided.

               1. The Trustee shall hold said Trust Estate as a charitable trust in perpetuity. The

       Trustee shall pay the entire net income only, and no part of the principal, of the Trust

       Estate at least annually to said charitable organization, and that the primary purpose of

       the said trust is for the higher education of students living in Israel.”

The will or other parts of the record on appeal disclose that Neal Jay Yanofsky is the son of

Alma’s only sister, Martha Yanofsky; Sander Allen is Alma’s only brother; and Dr. Simon Zivin

predeceased Alma but his surname indicates he was one of Israel’s relatives. Thus, like Alma’s

jewelry, a preference was shown for Alma’s relatives over Israel’s relatives, in that 30% of the

liquidated remainder and 100% of the couple’s furniture, furnishings, and household effects is

gifted to three of Alma’s relatives and only 10% of the liquidated remainder and no other assets

are left to Israel’s relative, Dr. Simon Zivin. The “SIXTH” paragraph details the powers of the

trustee to manage, invest, and distribute the trust created to benefit the school.

¶6     In the “SEVENTH” paragraph, Alma and Israel appoint each other as their executors, and

in the event of a common disaster or after the death of the second spouse, they appoint Dr. Simon

Zivin (Israel’s relative) and Sander Allen (Alma’s relative) as co-executors.

¶7     Israel died in 1984, and later that same year, the 1983 will was filed in the probate

division of the circuit court of Cook County.

¶8     Twenty years later, Alma executed her own will, in which she expressly revoked any and

all prior wills and codicils, made specific bequests of her personal effects, and gave the rest,


                                                 -4­
1-17-2883


residue, and remainder of her estate to a “pour over trust” bearing her name. Alma’s 2004 will

made no provision for Hebrew University of Jerusalem. The Alma M. Zivin Trust, as amended

and restated, also made no provision for Hebrew University of Jerusalem. Thirty years after

Israel’s death, Alma died in Chicago in 2013, at the age of 95 years. Alma and Israel never had

children, and when Alma died, she was survived by her brother Sander, of Chicago, and nine

adult nieces and nephews in other parts of the United States. The Alma M. Zivin Trust provided

for the distribution of specific gifts to family members totaling $415,000, while leaving the

residuary of her trust estate to three Chicago charities. Alma’s estate included a Chicago

condominium unit located at 1212 North Lake Shore Drive No. 9CS, which sold for $662,000 in

2014, and investments, primarily a William Blair account, which brought the value of her estate

to $5.8 million for estate tax purposes.

¶9     After Alma’s will was filed in the probate division, Hebrew University of Jerusalem filed

its claim as the income beneficiary of a charitable trust that Alma and Israel agreed would be

established after the death of the second spouse. The school contended it was entitled to 60% of

the estate’s value. The estate, however, moved for and was granted dismissal on grounds that

generally only a trustee has standing to sue third parties on behalf of a trust. In re Estate of Zivin,

2015 IL (1st) 150606, ¶ 15, 46 N.E.3d 902. The designated trustee was unwilling to bring the

school’s claim and the school had filed its own claim on what it believed was the last possible

day under the statute of limitations. Zivin, 2015 IL (1st) 150606, ¶ 18. On appeal, we vacated the

dismissal order and remanded for an evidentiary hearing as to whether the designated trustee, a

trustee ad litem appointed to pursue the school’s claim, or the school itself was the proper

plaintiff, or whether the claim should be dismissed. Zivin, 2015 IL (1st) 150606, ¶ 26. After the

evidentiary hearing, the trial court permitted the school to proceed in its own name, and the


                                                 -5­
1-17-2883


parties next filed the cross-motions which led to this second appeal.

¶ 10      We have jurisdiction pursuant to Illinois Supreme Court Rule 304(b)(1) because the trial

court order dated October 18, 2017, granting summary judgment to the estate as to the school’s

claim, was a final and appealable judgment order and the school filed its notice of appeal within

30 days on November 14, 2017. Ill. S. Ct. R. 304(b)(1) (eff. Mar. 8, 2016). The trial court’s

ruling was based entirely on the language of the will, as no other evidence was offered, such as

testimony from the drafting attorney or family members as to Alma and Israel’s circumstances

when they executed their joint will in 1983.

¶ 11      Hebrew University of Jerusalem contends that as long as testators include the common

characteristics of a joint and mutual will, the most crucial of which is a common dispositive

scheme, a court may infer that the testators intended to enter into a joint and mutual will and that

the survivor cannot effectively provide for a contrary disposition. The school cites numerous

opinions for the proposition that each case must be decided on its own facts; cites Curry,

Edwards, and Weaver for the proposition that a common dispositive scheme is the crucial marker

of a joint and mutual will; and relies on Schwebel and Helms for the proposition that the presence

of the common characteristics alone allows a court to find that an irrevocable contract was

intended and binds the surviving spouse to the specified bequests. Curry v. Cotton, 356 Ill. 538,

191 N.E. 307 (1934); In re Estate of Edwards, 3 Ill. 2d 116, 120 N.E.2d 10 (1954); In re Estate

of Weaver, 71 Ill. App. 2d 232, 217 N.E.2d 326 (1966); In re Estate of Schwebel, 133 Ill. App.
3d 777, 479 N.E.2d 500 (1985); Helms v. Darmstatter, 34 Ill. 2d 295, 215 N.E.2d 245 (1966).

The school concludes that Alma is estopped from altering the fifth article of her contract with

Israel.

¶ 12      We agree with the school that whether a proffered document can be deemed an


                                                -6­
1-17-2883


enforceable joint and mutual will is to be determined on a case-by-case basis. Rauch v. Rauch,

112 Ill. App. 3d 198, 200-01, 445 N.E.2d 77 (1983). However, as discussed below, we find that

the remainder of the school’s argument is incorrect and unpersuasive and that Alma was

empowered to revoke her 1983 will and free to dispose of her assets as she saw fit.

¶ 13    The terms “mutual will” and “joint will” are sometimes used incorrectly by testators.

Curry, 356 Ill. at 543. Nevertheless, the meaning of these legal terms is well established. A joint

will is a single instrument that contains the wills of two or more persons and disposes of property

that they own jointly, in common, or in severalty. Platz v. Walk, 3 Ill. 2d 313, 316, 121 N.E.2d
383 (1954); Frazier v. Patterson, 243 Ill. 80, 84-85, 90 N.E. 216 (1909). A joint will may be

probated on the death of each maker as his or her will. Curry, 356 Ill. at 543; Frazier, 243 Ill. at

84. A joint will may or may not also be a mutual or reciprocal will. Frazier, 243 Ill. at 84; Platz,
3 Ill. 2d at 316. A joint will that is not reciprocal is simply the individual personal will of each of

the persons executing the document and is subject to the same rules that would apply if the wills

were several. Frazier, 243 Ill. at 84.

¶ 14    Mutual or reciprocal wills are the separate wills of two or more testators that contain

reciprocal terms such that each testator makes disposition of his or her respective property in

favor of the other. Frazier, 243 Ill. at 84; Curry, 356 Ill. at 543; Platz, 3 Ill. 2d at 316.

¶ 15    A will that is both joint and mutual is a jointly-executed document with reciprocal terms

and shows on its face that the bequests are made in consideration of the other. Platz, 3 Ill. 2d at

316-17; Curry, 356 Ill. at 543; Frazier, 243 Ill. at 84. A joint and mutual will becomes

irrevocable upon the death of the first spouse “on the theory that the first that dies carries his part

of the contract into execution. In such case the courts will not permit the other party to

afterwards break the contract.” Frazier, 243 at 85. It is the contract between the testators that


                                                  -7­
1-17-2883


renders a joint will irrevocable and estops the survivor from disposing of the property other than

as provided in the will. See, e.g., Frazier, 243 Ill. at 84-85; Curry, 356 Ill. at 546; In re Estate of

Erickson, 363 Ill. App. 3d 279, 282, 841 N.E.2d 1104 (2006); Rauch, 112 Ill. App. 3d at 200.

¶ 16   The contract to mutually dispose of the property may be verbal, may be contained in a

separate document, or may be embodied in the will itself. See In re Mueller’s Estate, 26 Ill. App.
3d 163, 165, 324 N.E.2d 674 (1975) (existence or non-existence of an irrevocable contract is to

be gathered from the terms of the will and evidence of the surrounding circumstances).

Regardless of where it is located, the agreement must be certain and definite, founded upon

adequate consideration, and established by clear and convincing evidence. Jordan v. McGrew,

400 Ill. 275, 280 (1948). In Basich, for example, the drafting attorney testified that the testators

told her that if one of them survived, the other would not change their joint will. In re Estate of

Basich, 79 Ill. App. 3d 997, 1003, 398 N.E.2d 1182 (1979). In the instant case, however, there

was no testimony about the drafting or execution of the 1983 will; no testimony about Alma and

Israel’s families and close friends; and no testimony suggesting that Alma and Israel had such a

close connection to Hebrew University of Jerusalem that the couple would not make a bequest to

the school but also agree to make it an irrevocable bequest. Accordingly, we will be considering

the 1983 will in light of cases such as Orso and Flemming, discussed below, which analyzed the

testators’ written wills. Orso v. Lindsey, 233 Ill. App. 3d 881, 598 N.E.2d 1035 (1992); Moline

National Bank v. Flemming, 91 Ill. App. 3d 398, 414 N.E.2d 936 (1980).

¶ 17   In a previous era, a married couple’s joint will with reciprocal provisions would create a

presumption that the will was mutual—that is, executed pursuant to a contract not to revoke the

dispositions. See Frazier, 243 Ill. at 86-87 (filed in 1909). In 1954, however, about 29 years

before Alma and Israel executed their 1983 will, the Illinois Supreme Court surveyed Illinois


                                                 -8­
1-17-2883


precedent and came to the conclusion that the trend was for courts to search the language of a

will for indications that it was executed pursuant to a binding contract to be irrevocable. Estate of

Edwards, 3 Ill. 2d at 122. See also In re Estate of Signore, 149 Ill. App. 3d 904 (1986) (although

it has been stated that a joint will between husband and wife raises a presumption that the will

was executed pursuant to a contract not to revoke, later decisions have been reluctant to allow

the presumption to be sufficient in itself). We are to read the document as a whole and consider

the relevant circumstances of the testators and beneficiaries to determine the testators’ intent and

the extent of their agreement, if any, that the will was executed pursuant to a contract not to

revoke. See e.g., Schwebel, 133 Ill. App. 3d at 783-84 (determination that the joint will of two

brothers was irrevocable was based on presence of common characteristics of a joint and mutual

will and the fact that the testators were “notoriously close in terms of trust and affection” and

chose to dispose of their estates by a joint document). See also Joint or Mutual Wills, 61 Harv. L.

Rev. 675, 679 (1948) (“The provisions and expressions contained in the wills, and the

relationship of the testators between themselves and with the ultimate beneficiaries, have often

been considered factors of evidential value [in determining whether an irrevocable bargain was

reached].”).

¶ 18   The party asserting a joint and mutual will has the burden of establishing the contract by

clear and convincing evidence. Jacoby v. Jacoby, 342 Ill. App. 277, 283, 96 N.E.2d 362, 365

(1950) (burden of proof is on the party asserting the existence of the contract, and he must

establish that the will is contractual as well as testamentary in character; this burden is not

sustained by proof which permits an inference either way); Tontz v. Heath, 20 Ill. 2d 286, 291,

170 N.E.2d 153, 156 (1960) (burden is on the party asserting such a contract to establish it by

clear and convincing evidence). “Clear and convincing evidence is that quantum of proof which


                                                -9­
1-17-2883


leaves no reasonable doubt in the mind of the trier of fact of the truth of the fact in issue.” In re

Estate of Weaver, 75 Ill. App. 2d 227, 229, 217 N.E.2d 326, 322 (1966). Clear and convincing is

a higher standard of proof than mere predominance of the evidence and has also been described

as evidence “which leaves the mind well satisfied of the truth of a proposition,” “strikes all

minds alike as being unquestionable,” or “leads to but one conclusion.” In re Estate of Ragen, 79
Ill. App. 3d 8, 13-14, 398 N.E.2d 198 (1979).

¶ 19   Hebrew University of Jerusalem relied entirely on the will and offered no other evidence.

The trial court considered the terms contained in the four corners of the 1983 will to determine

whether Alma and Israel contracted to execute a joint and mutual will and found that it lacked

any indication of a binding agreement. Our de novo review also leads us to find that the 1983

will does not constitute a contract between the parties that estopped Alma from disposing of the

property in some other way.

¶ 20   The will at issue in Orso was drafted in 1960. Orso, 233 Ill. App. 3d 881. Marion and

Charles expressly stated they were executing their “ ‘joint and mutual last will and testament.’ ”

Orso, 233 Ill. App. 3d at 883. After setting out their common plan to dispose of their assets,

Marion and Charles concluded, “ ‘This joint and mutual will is made in pursuance of a contract

or agreement between us for the disposition of all of our property, whether owned by us as joint

tenants or as tenants in common, in the manner hereinabove, in this, our last will and testament

***.’ ” Orso, 233 Ill. App. 3d at 885. Hebrew University of Jerusalem, which bore the burden of

producing clear and convincing evidence, has not pointed to any comparable language in the

Orsos 1960 will and the Zivins 1983 will.

¶ 21   We contrast Alma and Israel’s language with the Flemming joint and mutual will, which

was written in 1966. Flemming, 91 Ill. App. 3d at 400. The testators stated in relevant part:


                                                - 10 ­
1-17-2883


       “ ‘We, Albert Flemming and Eva K. Flemming, *** do each mutually in consideration of

       the other making this Will, and the provisions made herein by each of us in favor of the

       other, make, publish and declare this to be our Last Will and Testament, intending to

       provide herein for the ultimate disposition of all of our property, be it in joint tenancy,

       tenancy in common or in our individual names, and we agree that the same cannot be

       changed or varied without the consent in writing of the other ***.’ ” Flemming, 91 Ill.

       App. 3d at 400.

The Flemmings expressly referred to the consideration necessary to make an agreement a

binding agreement, acknowledged that the provisions were reciprocal, specified they were

agreeing to the “ultimate disposition” of all their property, and also stated that the terms could

not be changed without the written consent of the other spouse. The Flemmings buttressed their

clear and binding language by also signing and attaching to their joint and mutual will an

independent contract, in which they stated:

                 “CONTRACT TO EXECUTE JOINT LAST WILL AND TESTAMENT

             This contract, made and executed, in duplicate, this 7th day of February, 1966,

       between ALBERT FLEMMING, party of the first part, and EVA K. FLEMMING, party

       of the second part.

                                              WITNESSETH

             Whereas, the parties hereto do desire to duly execute a joint Last Will and Testament,

       which disposes of their respective estates in accordance with their individual desires and

       mutual agreement and which said joint will is dated and being executed concurrently with

       this contract; and

             Whereas, they desire to make certain that said joint Last Will and Testament cannot


                                               - 11 ­
1-17-2883


       be changed, varied, altered or revoked by either of them without the consent in writing of

       the other, or as provided in the following paragraph.

             Now, therefore, in consideration of the premises and the execution by each of the

       parties hereto of said joint Last Will and Testament dated and executed concurrently with

       this contract, the parties hereto do agree for themselves, their respective heirs, devisees

       and assigns that said joint Last Will and Testament will not be changed, varied, altered or

       revoked by either of them without the consent in writing of the other. In the event our

       marriage to each other should terminate by divorce or annulment, this contract shall then

       be automatically cancelled and be of no further force or effect whatsoever.’ ” Flemming,
91 Ill. App. 3d at 401.

¶ 22   The Flemmings’ words clearly and convincingly state that they are irrevocably bound to

the bequests they make in their will, unless they mutually agree to a modification or revocation

or their marriage ends. The Flemmings drafted and executed these terms in 1966, almost 17

years before the Zivins drafted and executed their will in 1983, and the Flemming opinion was

published in December 1980, more than two years before the Zivins wrote and signed their will

in January 1983. Hebrew University of Jerusalem, however, which bore the burden of producing

clear and convincing evidence, has not pointed to any comparable language in the Flemming and

Zivin wills.

¶ 23   The testator in Aimone, Edith, was a contemporary of the Zivins who executed her will in

May 1984, shortly after the Zivins executed their will in January 1983. In re Estate of Aimone,

226 Ill. App. 3d 1057, 1058-59, 590 N.E.2d 94 (1992). Edith stated:

       “ ‘I have made this Last Will and Testament pursuant to a contract and agreement

       between my husband and me for the purpose of disposing of all our property, whether


                                              - 12 ­
1-17-2883


       owned by us as joint tenants, as tenants in common or in severalty, in accordance with a

       common plan. The reciprocal and other gifts made herein are in fulfillment of this

       purpose and plan and in consideration of each waiving the right, during our joint lives, to

       alter, amend or revoke our respective and mutual Last Wills and Testaments, in whole or

       in part, by Codicil or otherwise, without notice to the other, or under any circumstances

       after the death of the first of us to die.’ ” Aimone, 226 Ill. App. 3d at 1058-59.

Edith not only referred to a “ ‘contract and agreement,’ ” she also indicated there was a

“ ‘common plan’ ” and specified that the bequests were made in furtherance of that “ ‘purpose

and plan’ ” and could not be unilaterally changed without notice to her husband during their

lifetimes and not at all after his death. Aimone, 226 Ill. App. 3d at 1058-59. Alma and Israel’s

1983 will, however, does not include any language limiting either spouse’s right to unilaterally

revoke or otherwise change the bequests.

¶ 24   Illinois precedent does not require that testators make an express reference to a contract

or execute a separate contract to support their will. However, the later-cited authority illustrates

the clear and certain language that some testators have used to express their intention to enter

into irrevocable dispositions.

¶ 25   Hebrew University of Jerusalem relies heavy on Helms, in which George and Lena

executed a will that did not expressly refer to a contract between them, but the court found it

otherwise clearly indicated that they entered into a binding agreement providing for the

disposition of their estates upon the death of each of them and upon the death of the survivor of

them. Helms, 34 Ill. 2d at 298-99. We do not find Helms particularly relevant, given that George

and Lena’s will was drafted in 1947, about 40 years prior to Alma and Israel’s will in 1983,

when it could still be presumed from the fact that testators were married that they intended for


                                               - 13 ­
1-17-2883


their will to be not only joint but mutual. See Frazier, 243 Ill. at 86-87; Estate of Edwards, 3 Ill.
2d 122; Schwebel, 133 Ill. App. 3d at 783. In any event, George and Lena stated in part as

follows:

             “ ‘We, GEORGE LORTZ and LENA LORTZ, of the County of St. Clair and State of

       Illinois, being of sound mind and memory, do hereby make, publish and declare this is be

       [(sic)] our Joint Last Will and Testament, hereby revoking and making void all former

       wills by us or either of us at any time heretofore made.

                                                   ***

             FIFTH: We respectively hereby give, devise and bequeath, all the rest, residue and

       remainder of our property, both real and personal of whatsoever kind or nature, which we

       or either of us now own or may hereafter acquire and wherever located and which shall

       remain after the payment of all claims and bequests against our respective estates, to the

       survivor of us, as his or her absolute property forever.

             SIXTH: After the death of the survivor of either of us or in case of the death of both

       of us at the same time, we respectively order and direct that the residue of our estates be

       merged into one Corpus, by reducing all of our property, both real and personal, into cash

       and for that purpose we respectively authorize our Executors to convert the same, by

       selling all our Real Estate and tangible property, within Two (2) years after our deaths, or

       the death of the survivor of us, and execute proper deeds to the purchasers thereof, and

       pay the expenses of evidences of title and the preparation of deeds and if necessary, in

       their judgment, employ a surveyor and legal counsel to protect the interest held by us at

       our deaths, and after all of our property, both real and personal, has been reduced and

       converted into cash and all the debts, claims, and charges against our estates, including


                                               - 14 ­
1-17-2883


       taxes and costs of Administration have been paid in full, we hereby order and direct our

       Executors to pay out of the remainder of said Corpus, the sums of money hereinafter set

       forth, and we hereby give and bequeath, as follows:

                                              ***

             SEVENTH: In case there still remains a surplus or residue in the Corpus of our

       estates after the legacies and bequests hereinbefore provided for and all other charges and

       expenses connected with the settlement of our estates have been paid out and satisfied,

       we hereby order and direct that such surplus or residue be divided among all of the

       legatees mentioned in this Will in the same proportion and at the same ratio, that the

       specific bequests hereinbefore made, bear to the remainder or residue of said Corpus.’ ”

       Helms, 34 Ill. 2d at 298-99.

¶ 26   Looking at all the circumstances, the trial court found that the George and Lena had

intended a joint and mutual will. Helms, 34 Ill. 2d at 301. Although each case must be viewed

individually, there are generally five common features of a joint and mutual will: the testators of

a joint and mutual will (1) label their will as such, (2) include reciprocal provisions which

dispose of the entire estate in favor of the other testator, (3) pool their interests or merge their

estates into a common corpus, (4) have a common dispositive scheme under which they dispose

of the common fund by bequeathing it approximately equally to each side of the family, and (5)

use plural pronouns and terms such as “we give” and “our estate.” Rauch, 112 Ill. App. 3d at

200-01 (presence of all five characteristics clearly indicated that a husband and wife intended for

their jointly-executed will to be a joint and mutual will). Other courts expand on this list of five

factors to also consider whether the testators expressly agreed that no revocation could be made

without the consent of the other testator and whether the testators limited the survivor’s use of


                                               - 15 ­
1-17-2883


the property. Signore, 149 Ill. App. 3d at 906 (concluding that a joint will was not a joint and

mutual will rendered irrevocable by the death of the first spouse, due to clause stating that a

document was the couples’ “ ‘Last Will and Testament, with full reservation by both or either of

us to change the terms hereof at any time’ ”); Larison v. Record, 117 Ill. 2d 444, 450, 512 N.E.2d
1251 (1987) (testator’s intent is to be determined from the evidence, no language in

unambiguous will limited survivor’s right to make a new will, and court would not guess or

speculate whether the testator intended a different disposition); Mueller, 26 Ill. App. 3d 163 (the

joint will or other evidence must indicate the testators agreed the disposition could not be

revoked without the other’s consent, include the mutuality of promises or reciprocal

consideration, merge both estates into one corpus, and limit the use of the property by the

surviving spouse).

¶ 27   Hebrew University of Jerusalem incorrectly argues that a common dispositive scheme is

the crucial feature of a joint and mutual will. The school relies on Curry, 356 Ill. 538, Edwards,

3 Ill. 2d 116, and Weaver, 71 Ill. App. 2d 232, which do not support this conclusion; moreover,

the school is incorrectly stating the characteristic. Courts, including Helms, have looked for a

common dispositive scheme under which the testators dispose of the common fund by

bequeathing it approximately equally to each side of the family. Rauch, 112 Ill. App. 3d at 200­

01; Signore, 149 Ill. App. 3d at 906.

¶ 28   Hebrew University of Jerusalem misconstrues Helms, when it argues that Alma and

Israel’s joint will is similar to George and Lena’s will and expresses a contract or agreement

between them that the bequests they intended in 1983 became irrevocable upon Israel’s death in

1984. George and Lena both executed their joint will, and purported to dispose of property that

they owned jointly, in common, or severally. Each made a disposition of his or her entire estate


                                              - 16 ­
1-17-2883


in favor of the other, stating “We respectively hereby give, devise and bequeath, all the rest,

residue and remainder of our property*** to the survivor of us, as his or her absolute property

forever.” However, in the next clause George and Lena merged both estates into a common

corpus and then jointly directed that the corpus be divided equally between their families so that

George’s 18 relatives received approximately the same amount of Lena’s 19 relatives. Thus,

George and Lena’s will “shows on its face that the bequests [were] made one in consideration of

the other.” Curry, 356 Ill. at 543. Alma and Israel, however, had a different arrangement.

¶ 29   Their will was titled “MUTUAL LAST WILL AND TESTAMENT OF DR. ISRAEL

ZIVIN AND ALMA M. ZIVIN” and is not labeled as the joint and mutual will of the testators.

¶ 30   The SECOND and THIRD paragraphs are not reciprocal provisions, in that Israel makes

a disposition of all of his property to Alma, but Alma conditions the disposition of her estate on

Israel’s survival and otherwise holds back valuable assets primarily for the benefit of her family

members. In the event Israel predeceases her, Alma reserves all of her jewelry, makes bequests

of three specific pieces, and gives 100% of her remaining jewelry to her brother and sister.

¶ 31   In the FOURTH and FIFTH paragraphs, Alma and Israel pool their estates, but they do

not make reciprocal or identical dispositions to their respective sides of the family. What is left

after the disposition of the Alma’s jewelry is merged together, and this pooled estate is divided

unequally between the two sides of the family. Fully 30% of the remainder is carved out for

Alma’s relatives and 100% of the furniture, furnishings, and household effects is left to Alma’s

brother and sister. Only 10% of the corpus is left to Israel’s relative. Another 10% is earmarked

for The Ark and any remaining property not already effectively disposed of is left to Hebrew

University of Jerusalem. Thus, although there is pooling, there is no common dispositive scheme

under which Alma and Israel dispose of a common fund by bequeathing it to their heirs in


                                              - 17 ­
1-17-2883


approximately equal shares. Alma’s bequest to Israel is conditional and, regardless of which

spouse dies first, Alma’s side of the family is to receive a much larger percentage of the estate

than Israel’s side of the family The will does not “show[ ] on its face that the bequests [were]

made one in consideration of the other.” Curry, 356 Ill. at 543. If the unequal bequests are

attributable to other facts, such as an attempt to balance prior gifts that favored Israel’s heirs,

Hebrew University of Jerusalem failed to make those facts part of the record.

¶ 32   We also look for the use of common plural terms such as “we” and “our” as further

indications of the testators’ intent to make a joint and mutual will. Alma and Israel did frequently

use “we” and “our,” and they appointed each other as the executor. In the event of a common

disaster or after the death of the second spouse, they jointly appointed one of his family members

and one of her family members (Dr. Simon Zivin and Sander Allen) to act as joint executors. The

frequent use of “we” and “our” is not sufficient reason for us to infer that Alma and Israel

intended their will to be irrevocable.

¶ 33   There is no language, one way or another, specifying that the surviving spouse

maintained the right to revoke the will or otherwise modify its bequests.

¶ 34   There is no express indication that the surviving spouse was given only a life estate or

impliedly restricted from disposing of any assets. To the contrary, in the SECOND and THIRD

paragraphs, each of the spouses gives all of their property, absolutely, to the other, in perpetuity.

Each resolved to “give, devise and bequeath all of my property whether same may be real,

personal or mixed, and wheresoever situated or which I may own or have any interest in at the

time of my death, including any lapsed legacies, to my beloved *** for [his or her] sole and

exclusive use and benefits forever, in the event that I may predecease [him or her].”

¶ 35   We find no significance in the fact that the testators’ signature lines conclude with the


                                               - 18 ­
1-17-2883


word “(SEAL).” The school’s reliance on this single word is misplaced because this is not an

instance like Curry in which the surviving testator expressly “covenanted” to make certain

bequests and the court concluded this stipulation meant “the instrument is under seal.” Curry,
356 Ill. at 547.

¶ 36    Reading Alma and Israel’s 1983 will as a whole, we conclude it lacks contracting

terminology and does not include the typical defining characteristics of an irrevocable agreement

to provide for the ultimate disposition of their estates. All in all, we cannot say that the terms of

the 1983 will preclude the surviving testator from revoking the document and creating a new

plan.

¶ 37    Hebrew University of Jerusalem also misconstrues Edwards, 3 Ill. 2d at 116. During oral

arguments, the school contended that the Edwards will mirrored Alma and Israel’s 1983 will. We

disagree. The Edwards will expressed the couple’s agreement that the surviving spouse would

have the use and enjoyment of certain assets only “during his or her lifetime,” that the survivor

could not “sell any of the real estate owned by the other during his or her life,” and that a woman

who had lived with and cared for the couple for more than 10 years, was to have everything upon

the death of the surviving spouse. Edwards, 3 Ill. 2d at 117-18. There are no such restrictions in

Alma and Israel’s 1983 will.

¶ 38    We conclude that Hebrew University of Jerusalem has failed to establish a fact necessary

for its claim—that Alma was bound by a contract with Israel that required her to maintain the

dispositions stated in the joint will. Alma and Israel’s 1983 will does not communicate their

intent to enter into a joint and mutual will such that Alma could not subsequently revoke the

1983 will and execute her own plan in 2004, which did not provide for Hebrew University of

Jerusalem. Accordingly, we affirm the entry of summary judgment against Hebrew University of


                                               - 19 ­
1-17-2883


Jerusalem and in favor of the estate as to the school’s claim that it was entitled to enforce the


terms of the 1983 will. 


¶ 39   Affirmed.





                                             - 20 ­